IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE KATHLEEN GRANAHAN KANE                : No. 3 WM 2016
                                            :
                                            :



                                        ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2016, because Petitioner did not seek

recusal at the earliest possible time, her objection is waived as a matter of law and

cannot form the basis to invalidate a judicial determination. See Goodheart v. Casey,

565 A.2d 757, 763 (Pa. 1989). Petitioner’s claims of bias are untimely and are not

properly before this Court for consideration. Petitioner’s Application for Extraordinary

Relief is DENIED, on the basis of waiver.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.